UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


GARY G. GOAD,

                           Petitioner,
      v.                                                      9:19-CV-0965
                                                              (MAD/DJS)

EARL BELL, Superintendent,

                           Respondent.


APPEARANCES:                                                  OF COUNSEL:

GARY G. GOAD
Petitioner pro se
00-B-1049
Clinton Correctional Facility
P.O. Box 2000
Dannemora, New York 12929

HON. LETITIA JAMES                                            DENNIS A. RAMBAUD, ESQ.
Attorney for Respondent                                       Ass't Attorney General
New York State Attorney General
The Capitol
Albany, New York 12224

MAE A. D’AGOSTINO
United States District Judge

                                   DECISION and ORDER

I.    INTRODUCTION

      Petitioner seeks federal habeas relief pursuant to 28 U.S.C. § 2254. Dkt. No. 1,

Petition ("Pet."); Dkt. No. 1-1, Affidavit ("Aff."). On September 3, 2019, respondent was

directed to answer the petition. Dkt. No. 7, Decision and Order dated 09/03/19.

      On October 21, 2019, the Court received petitioner's subpoena to produce documents

and other various information. Dkt. No. 11, Subpoena. On October 23, 2019, the Court
denied petitioner's motion without prejudice as premature. Dkt. No. 12, Text Order dated

10/23/19 ("October Order"). Specifically, the Court explained that it is the respondent's

responsibility to "submit all relevant portions of the state court records with [the] . . . answer

[and i]f, after examining respondent's submission, petitioner still s[ought] documents that

[we]re not contained [there]in . . . [he could] file a motion for discovery[.]" Id.

       On December 20, 2019, respondent timely answered the petition. Dkt. No. 16,

Answer; Dkt. No. 16-1, Memorandum of Law in Opposition; Dkt. No. 16-2, State Court

Record ("SCR"). On December 26, 2019, the Court received a submission from petitioner.

Dkt. No. 18. The Court ordered that, to the extent the submission was a motion for a default

judgment, said motion was denied because respondent timely answered the petition. Dkt.

No. 19, Text Order dated 12/26/19. Moreover, to the extent petitioner intended his

submission to be in support of his prior request for a subpoena, that request was already

denied in the October Order. Id. Lastly, to the extent petitioner intended the submission to

act as a motion for discovery, the submission was denied because piecemeal litigation is not

allowed by the Court. Id. If petitioner wished to file exhibits in support of a motion, he must

first file a proper motion before the Court. Id.

       On December 30, 2019, the Court received several submissions from petitioner. Dkt.

No. 20, Motion for Discovery/Expand the Record; Dkt. No. 21, Traverse; Dkt. Nos. 22, 25, 26,

Exhibits in Support of Traverse; Dkt. No. 24, Motion for Default Judgment. Respondent

opposed the motion for discovery. Dkt. No. 24. On January 8, 2020, the Court also received

a request from petitioner for court-appointed counsel. Dkt. No. 27.

       For the following reasons, petitioner's motions for discovery, default judgment, and

appointment of counsel are denied. Further, the matter is now fully briefed. No further

                                                   2
submissions are required from either party. The petition will be decided in due course.

II.     PETITION

        Petitioner is presently challenging his 2018 parole revocation. Pet. at 1. 1 Petitioner

contends that he appealed the decision administratively, and it was affirmed. Id. at 2.

Petitioner then filed multiple actions in Greene and Steuben County, which were either

withdrawn or consolidated and ultimately denied on July 26, 2019. Pet. at 2; Aff. at 1-2.

Petitioner also unsuccessfully attempted to appeal to the New York State Supreme Court,

Appellate Division, Third Department; petitioner proffers that the New York Court of Appeals

will not accept his appeal from the Third Department’s decision. Aff. at 3.

        Petitioner argues that he is entitled to federal habeas relief because his Due Process

rights were violated. Pet. at 4. Specifically, petitioner asserts that "no probable cause

hearing was conducted pursuant to [Interstate Compact for Adult Offender Supervision] Rule

5.08 and Morrissey v. Brewer, 408 U.S. 471[.]" Id. For a more complete statement of

petitioner's claims, reference is made to the petition.

III.    MOTION FOR DISCOVERY/EXPAND THE RECORD

        As an initial matter, petitioner's motion for discovery was dated on December 20, 2019

and included the notation that "if th[e motion wa]s premature or [petitioner] ha[d] mistakenly

assumed an incorrect filing date [he] respectfully ask[ed] these be held in abeyance of the

correct filing date[.]" Dkt. No. 20 at 11. In the October Order, petitioner was explicitly

directed to wait until after he had reviewed respondent's answer and the state court record

before filing another motion for discovery or to expand the record. This provided petitioner


        1
            Citations to the parties' submissions refer to the pagination generated by CM/ECF, the Court's electronic
filing system.

                                                         3
the opportunity to evaluate what he received and identify any specific documents which were

still missing from the record and explain why those documents needed to be provided.

Instead, petitioner submitted a motion which demanded production of documents he already

had or vaguely and prematurely requested non-specific documents for an ambiguous

purpose. Dkt. No. 20. As respondent states, petitioner failed to follow both the letter and

spirit of the Court's Order. Dkt. No. 23 at 2. For this reason alone the motion should be

denied.

       However, even when considering the content of the motion, the Court agrees with the

respondent that petitioner has failed to show good cause for any additional discovery.

Petitioner claims that new evidence, in the form of forty additional pages of documents,

illustrate various facts not otherwise contained within the State Court Record and contribute

to the conclusion that petitioner's due process rights were violated and he was coerced into a

plea agreement. Specifically, the documents demonstrate that (1) "petitioner requested a

probable cause hearing . . . and that a New York State Senior Parole Officer falsified

documents[, by indicating that petitioner waived the hearing,] to prevent a probable cause

hearing from being conducted," Dkt. No. 20 at 1-2; (2) petitioner was never informed about

his COMPAS risk assessment, or the resulting high rating he was given, which was

perpetually used by the New York Division of Parole to violate his rights, Id. at 3-4; (3)

petitioner was coerced into taking a plea and did "not understand[] the plea offer . . . or . . .

any of the consequences of pleading guilty," id. at 7-8; and (4) the documents used for the

revocation warrant and hearing were never presented to petitioner, id. at 8.

       "A habeas petition, unlike the usual civil litigant in federal court, is not entitled to

discovery as a matter of ordinary course." Bracy v. Gramley, 520 U.S. 899, 904 (1997).

                                                  4
However, pursuant to Habeas Rules 6 and 7, a district court may order discovery or

expansion of the record where a party demonstrates good cause. Good cause is

demonstrated where the petitioner advances “specific allegations before the court [to] show

reason to believe that the petitioner may, if the facts are fully developed, be able to

demonstrate that he is entitled to relief . . . .” Bracy, 520 U.S. at 909 (internal quotation

marks omitted).

        Most of the documents petitioner contends he requires, and which support his need

for discovery, are documents petitioner already submitted during the appeal of his state writ

of habeas corpus.2 Petitioner contends that he never waived his preliminary hearing, he was

entitled to said hearing, and his request for discovery will presumably uncover documents

which illustrate the same. Dkt. No. 20 at 1-2. However, the SCR already contains

documents that petitioner submitted to the Appellate Court which (1) indicated neither that

the hearing was waived nor held (SCR at 67) and (2) explained, in the Notice of Violation,

that petitioner was not entitled to a preliminary hearing for his parole violation pursuant to

New York State Rules (Id. at 74). Similarly, petitioner contends that he was unaware of his

COMPAS category designation and why he received it; however, petitioner submitted a

violation of release report where his COMPAS level was indicated (id. at 83) and he received,

during the course of the appeal, an explanation of his COMPAS violation category (id. at 110-

13). The SCR also included the Board of Parole Appeals Unit findings and

recommendations (id. at 72-73); the warrants of arrest (id. at 142-43); and the transcript of

the final revocation hearing (id. at 32-42).


        2
         The briefs and accompanying appendix of exhibits from petitioner's appeal of the denial of his state habeas
corpus action compose the State Court Record.

                                                         5
       Accordingly, petitioner's contentions that good cause supports his requests for

discovery are unavailing. The documents which petitioner alludes to needing are already in

his possession. There is no need to conduct discovery for documents the petitioner already

possesses. Moreover, petitioner's arguments regarding his understanding of his plea or

quality of his counsel can be understood from the colloquy that occurred during the

revocation hearing, memorialized by the transcript that was included in the SCR. These are

documents that have been in both parties' possession since the state court appeal, so the

documents are not newly discovered and have already been before the court. See Gonzalez

v. Bennett, No. 1:00-CV-8401, 2001 WL 1537553, at *5 (S.D.N.Y. Nov. 30, 2001) (denying

discovery where information was available to petitioner at trial, he had personal knowledge of

the content of his statements and transcripts, and evidence had been previously introduced

before the court).

       To the extent petitioner makes additional requests, outside of those documents which

he already clearly possesses, such requests are vague and conclusory. Furthermore,

petitioner's assertion that several unidentified documents are required for cross-referencing

to see if the files may contain missing documents or documents with inconsistent information,

Dkt. No. 20 at 4, represents nothing more than "a fishing expedition [to] seek[] documents

merely to determine whether the requested items contain any grounds that might support his

petition, and not because the documents actually advance his claims of error." Pizzuti v.

United States, 809 F. Supp. 2d 164, 176 (S.D.N.Y. 2011) (internal quotation marks and

citations omitted).

       In sum, petitioner either has the documents he seeks or his purported need for

additional discovery lacks the specificity required to grant said motion. Therefore, the motion

                                               6
is denied.

IV.    MOTION FOR DEFAULT JUDGMENT

          "Rule 55 of the Federal Rules of Civil Procedure provides a two-step process for

obtaining a default judgment." Priestly v. Headminder, Inc., 647 F.3d 497, 504 (2d Cir.

2011). First, under Rule 55(a), the petitioner must obtain a clerk's entry of default. F ED. R.

CIV. P. 55(a); see also N.D.N.Y.L.R. 55.1. Second, under Rule 55(b)(2) the petitioner must

"apply to the court for entry of a default judgment." Priestly, 647 F.3d at 505; see also

N.D.N.Y.L.R. 55.2(b).

       A default judgment can only be entered "[w]hen a party . . . has failed to plead or

otherwise defend," an action. Fed. R. Civ. P. 55(a). In this case, petitioner sent his letter

requesting default on the date the respondent's answer was due, asserting he had not yet

received a copy of said answer. Dkt. No. 24. As the answer was due on or before

December 20, 2019, respondent had the entire day of December 20 to file the answer and

still have a timely submission, which is what occurred. Dkt. No. 16, Answer; Dkt. No. 16-1,

Memorandum of Law in Opposition; Dkt. No. 16-2, State Court Record ("SCR"). Petitioner

gave no time for the response to then be sent to and received by him, instead filing the

present motion, again, prematurely. Further, respondent timely complied with the Court's

Order to respond to petitioner's pending motion for discovery or expand the record. See Dkt.

No. 23.

       Accordingly, respondent has not failed to defend the present action. Therefore, there

is no basis for the entry of a default judgment.

V.     MOTION FOR COUNSEL

       Petitioner requests counsel be appointed because he claims he is "unable to litigate

                                                   7
[against] the Office of the Attorney General [because] the papers the respondent has filed in

opposition are too complex for [petitioner] to understand[]." Dkt. No. 27. Moreover, petitioner

requests a phone conference on the matter because the arthritis in his hand is making it too

difficult for him to continue creating written submissions for the Court and he does not

otherwise know how to type. Id.

       There is no constitutional right to representation by counsel in habeas corpus

proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) ("Our cases establish that

the right to appointed counsel extends to the first appeal of right, and no further."). A court

may, in its discretion, appoint counsel for "any financially eligible person" where "the interests

of justice so require[.]" 18 U.S.C. § 3006A(a)(2)(B). In determining whether to appoint

counsel, a habeas court

             should first determine whether the indigent's position seems likely
             to be of substance. If the claim meets this threshold requirement,
             the court should then consider the indigent's ability to investigate
             the crucial facts, whether conflicting evidence implicating the need
             for cross-examination will be the major proof presented to the fact
             finder, the indigent's ability to present the case, the complexity of
             the legal issues and any special reason in that case why
             appointment of counsel would be more likely to lead to a just
             determination.

Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986); see also Soto v. Walker, No.

9:00-CV-0197 (TJM/DEP), 2005 WL 2260340, at *4 (N.D.N.Y. Sept. 15, 2005) (outlining the

factors to "consider[:] the petitioner's likelihood of success on the merits of his petition, the

complexity of legal issues raised by such application and the petitioner's ability to investigate

and present his case to the federal habeas court."). When a petitioner's claims may "'fairly

be heard on written submissions,' a habeas petitioner's request for counsel should ordinarily

be denied." Reynolds v. Greene, No. 9:05-CV-1539 (DNH), 2010 WL 604179, at *2

                                                 8
(N.D.N.Y. Feb. 16, 2010) (quoting Brito v. Burge, No. 1:04-CV-1815, 2005 WL 1837954, at

*1 (S.D.N.Y. Aug. 3, 2005)). However, pursuant to Rule 8(c) of the Rules Governing Section

2254 Cases, counsel must be appointed if a hearing is required.

       While the Court has not determined whether petitioner's claims are likely to be of

substance, even assuming that to be true, it is clear that petitioner has still not identified any

"special reason" why appointing counsel to assist him is warranted. Hodge, 802 F.2d at 62.

Petitioner's argument rests primarily on his lack of legal knowledge and unfamiliarity with the

law and pending proceedings. However, petitioner is not entitled to representation; therefore,

the fact that he is unable to independently retain counsel does not compel the Court to

appoint him an attorney. Pennsylvania, 481 U.S. at 555. Further, petitioner's contentions

that an attorney would be more skilled in combating the respondent and presenting his legal

arguments, alone, are insufficient to justify appointment of counsel. See Voymas v. Unger,

No. 6:10-CV-0645, 2011 WL 2670023, at *12-13 (W.D.N.Y. July 7, 2011) (holding that

despite petitioner's "layman" status, petitioner failed to demonstrate that (1) he was "unable

to present the facts relevant to disposition of his habeas petition or to understand his legal

position," (2) "the legal issues in his case are so complicated as to require the assistance of

an attorney," or (3) "appointment of counsel would lead to a more just determination.").

       Moreover, the content of petitioner's filings do not suggest that his claims are overly

complex or that "appointment of counsel would be more likely to lead to a just determination."

Brito, 2005 WL 1837954 at *2 (citing Terminate Control Corp. v. Horowitz, 28 F.3d 1335,

1341 (2d Cir. 1994)). Further, petitioner has already successfully filed a reply to the

respondent's opposition to his pending petition. Dkt. Nos. 21, 22, 25, 26. Accordingly, the

petition is fully briefed at this point. In sum, petitioner need not do or file anything further with

                                                  9
his action and it will be evaluated by the Court on the written submissions and record already

provided. See Reynolds, 2010 WL 604179, at *2.

      Accordingly, at this juncture, there appears to be no special reason to appoint counsel.

Further, there is certainly nothing mandating the Court to do so. Therefore, petitioner's

motion is denied without prejudice.

IV.   CONCLUSION

      WHEREFORE, it is

      ORDERED that petitioner's motions for (1) discovery or to expand the record, Dkt. No.

20, and (2) default judgment, Dkt. No. 24, are DENIED; and it is further

      ORDERED that petitioner's motion for appointment of counsel, Dkt. No. 27, is

DENIED WITHOUT PREJUDICE; and it is further

      ORDERED that the action is fully briefed and before the Court for a decision. The

case will be decided in due course. NO FURTHER SUBMISSIONS ARE REQUIRED FROM

EITHER PARTY; and it is further

      ORDERED that the Clerk serve a copy of this Decision and Order upon petitioner in

accordance with the Local Rules.

IT IS SO ORDERED.

Date: January 15, 2020
     Albany, New York




                                              10
